Citation Nr: 0017441	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-14 268A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the patella of the left knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a back injury with cervical and lumbar myalgias.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to December 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In March 2000, a hearing was held before H. N. Schwartz, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for chondromalacia of the patella of the 
left knee.

2.  Chondromalacia of the patella of the left knee is 
manifested by episodes of pain and swelling on use.  These 
episodes do not approximate a limitation of flexion to 45 
degrees or a limitation of extension to 10 degrees.  

3.  The left knee does not have arthritic changes, ankylosis, 
instability, involvement of the semilunar cartilage, nonunion 
or malunion, or genu recurvatum.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the patella of the left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.20, 4.40, 4.45 and Codes 5010, 5256, 
5263 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's left knee claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

As to the left knee claim, all relevant facts have been 
properly developed.  VA has completed its duty to assist the 
veteran in the development of this increased rating claim.  
See 38 U.S.C.A. § 5107(a).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Review of the veteran's medical history, in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) discloses that he was released 
from active service because of chondromalacia of the patella 
of the left knee.  The August 1986 medical board report 
reveals a twisting injury.  An arthrogram and X-rays were 
normal.  There was a full range of motion.  There was no 
varus or valgus instability, and anterior drawer and 
Lachman's tests were negative.  There was a positive patellar 
grind test and quadriceps inhibition test.  There was 
tenderness to palpation along the medial femoral condyle and 
medial joint line.  The diagnosis was chondromalacia patella, 
left knee.  

Based on the medical board report, an April 1987 rating 
decision granted service connection for chondromalacia 
patella, left knee and assigned a 10 percent rating under 
Code 5257.  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1999).  

On examination by Morehouse Medical Associates, in June 1998, 
the veteran stated that he tore his medial meniscus and 
underwent surgery for it.  He complained of locking, 
instability, occasional swelling and pain.  He said he was 
unable to walk during flare-ups.  The examiner found a normal 
gait and the veteran's feet did not indicate abnormal weight 
bearing.  There was no limited function of standing or 
walking.  He did not have limited function of standing or 
walking.  The left knee examination showed "no findings."  
The range of motion was normal, from 140 degrees flexion to 0 
degrees extension, actively and against gravity and strong 
resistance.  Drawer and McMurray tests were within normal 
limits.  The doctor stated that the range of motion was not 
limited by pain, fatigue, weakness or lack of endurance 
following repeated use.  The examiner did note that there 
will be limitation when there is swelling and pain.

In September 1998, the veteran testified at an RO hearing.  
He reported that the knee had swelling.  He said the knee 
grinds and pops constantly.  He described pain and weakness.  
He stated that pain affected many parts of his body, 
including his legs and feet.  

At his March 2000 Board hearing, the veteran testified that 
he still had left knee pain and periods of swelling.  He said 
the knee gave way 2 or 3 times a week.  He reported doing 
maintenance work and having difficulty going up and down 
ladders.  He reported that it locked and tightened, and that 
he had cramp like sensations and muscle spasms in his legs.  
He stated that he could feel movement from side to side as 
well as grinding and popping in the knee.  At the end of the 
hearing, this Board member discussed with the veteran the 
evidence he would need to support his claim. 38 U.S.C.A. 
§ 5103 (West 1991); 38 C.F.R. § 3.103 (1999).  He said he 
would obtain and submit additional private evidence.  The 
record was held open for an additional 30 days so the veteran 
could submit additional medical evidence but he did not do 
so.  

There is no X-ray evidence of arthritis ratable under the 
codes for arthritic disorders.  38 C.F.R. Part 4, Codes 5003, 
5010 (1999).  

The Board has considered the various criteria for rating the 
service-connected knee disorder.  

There is no ankylosis or limitation of motion analogous to 
ankylosis, so there is no basis to rate the disability under 
38 C.F.R. Part 4, Code 5256 (1999).  38 C.F.R. § 4.20 (1999).  

At the recent Board hearing the veteran testified of side to 
side movement of his knee.  On the June 1998 examination, he 
complained of instability.  While the veteran is competent to 
report what he experiences, the findings of the trained 
medical personnel are more probative in determining if the 
veteran has the symptomatology required for a higher rating.  
In this case, the examining physicians have consistently 
reported the left knee to be stable.  The August 1986 medical 
board report revealed that there was no varus or valgus 
instability, and anterior drawer and Lachman's tests were 
negative.  On the recent June 1998 examination, the doctor 
specified that examination of the left knee showed no 
findings.  Drawer and McMurray tests were within normal 
limits.  These medical reports provide a preponderance of 
evidence that the veteran does not have the moderate level of 
subluxation or instability which would approximate the 
criteria for a 20 percent rating under Code 5257.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

On examination by Morehouse Medical Associates, in June 1998, 
the veteran stated that he tore his medial meniscus and 
underwent surgery for it.  The service medical records show 
that a torn meniscus was suspected.  However, an arthrogram 
was normal.  This is evidence from a medical professional 
that there was no meniscus damage.  As a result, the Board 
must conclude that the veteran does not have a disability of 
the meniscus (or semilunar cartilage) ratable under 38 C.F.R. 
Part 4, Codes 5258, 5259 (1999).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  

Limitation in the ability to straighten or extend the leg 
will be rated as noncompensable where extension is limited to 
5 degrees; 10 percent disabling where extension is limited to 
10 degrees; 20 percent disabling where extension is limited 
to 15 degrees; 30 percent disabling where extension is 
limited to 20 degrees; 40 percent disabling where extension 
is limited to 30 degrees; and 50 percent disabling where 
extension is limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261 (1999).  

The June 1998 examination provides the most probative 
assessment of the limitation of motion.  The report shows the 
factors of 38 C.F.R. §§ 4.40, 4.45 (1999) were considered in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
physician found full flexion and extension, actively and 
against gravity and strong resistance.  Here again, the 
findings of a trained medical professional provide the most 
probative evidence and outweigh the veteran's complaints of 
episodic functional impairment.  The medical examination 
report establishes that the veteran does not have limitation 
of flexion or extension which would approximate the criteria 
for a rating under 38 C.F.R. Part 4, Codes 5260, 5261 (1999).  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

While the veteran may feel that the service-connected left 
knee disability produces symptoms which warrant a higher 
rating, the medical findings are more probative and establish 
that the disability does not approximate any applicable 
criteria for a higher rating.  38 C.F.R. § 4.7 (1999).  We 
find that the objective observations of a skilled 
professional are more probative of the degree of impairment 
than the veteran's own statements, even if sworn.  To the 
extent that the examiner noted that there would be limitation 
when there is pain and swelling in the knee, we accept the 
statement without question.  However, the complaints of pain 
and swelling have not been confirmed.  We further note that 
the file was held open so that the veteran could submit such 
evidence.  We are left with the overwhelming impression that 
there is no more than minimal impairment and that an 
evaluation in excess of 10 percent is not warranted.

The evidence on this question is not in approximate balance 
such that there is any doubt which could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An increased rating for chondromalacia of the patella of the 
left knee is denied.  


REMAND

Historical review of the service medical records, in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) reveals that the 
veteran was hospitalized at Andrews Air Force Base, in 
December 1984 and January 1985, following an injury while 
playing basket ball.  He complained of low back pain.  On the 
day of release from the hospital, the assessment was a 
thoracic strain, resolved with bed rest and medication.  The 
August 1984 medical board report did not mention any 
continuing neck or back symptoms.  

In a letter dated in July 1992, William P. Stearns, D.C., 
reported providing 7 treatments for back and neck pain.  
There was slow but steady improvement and the doctor was 
confident of continued improvement.  

On VA examination in February 1993, the veteran told the 
doctor that he fell while rescuing a child and was 
hospitalized at Andrews Air Force Base.  There was no 
postural abnormality or deformity.  The examiner found pain 
at 55 degrees on forward flexion, 65 degrees backward 
extension, and 40 degrees lateral tilt in each direction.  
The diagnosis was cervical myalgia as a residual of a fall 
while on active duty.  X-rays of the lumbar and cervical 
areas of the spine did not show arthritic changes or other 
abnormality.  

An April 1993 rating decision granted service connection for 
residuals of a back injury with cervical and lumbar myalgias, 
rated as noncompensable under Code 5295.  

Private physician medical records of August 1996 show the 
veteran was in a motor vehicle accident and sustained 
whiplash injuries.  Neck and back motion produced pain.  In a 
note dated in August 1996, James L. Fisher, M.D., wrote that 
the veteran was unable to perform any duties because of pain 
secondary to the motor vehicle accident.  

Joseph N. Saba, M.D. provided a detailed opinion in a 
September 1996 letter.  The doctor noted that the veteran had 
fallen during service and injured his low back.  The doctor 
stated that the veteran had recovered completely from the 
injury in service, without residual or sequela.  About 2 or 3 
months earlier, the veteran began having low back pain.  He 
reportedly saw an orthopedic surgeon.  He had magnetic 
resonance imaging which was completely normal.  He was told 
he had a pulled muscle which was treated conservatively.  He 
recovered completely without residual or sequela.  The doctor 
expressed the opinion that all of the veteran's current back 
problems were related solely to his August 1996 injury.  

The December 1997 VA examination concluded with a diagnosis 
of chronic lumbar strain status post Graves disease, on 
thyroid medication.  

On examination by Morehouse Medical Associates, in June 1998, 
the veteran reported his injury in service, without mention 
of his symptoms in early 1996 or his motor vehicle accident 
later that year.  The diagnosis was residuals of back injury 
with cervical and lumbar myalgias, currently receiving 
treatment with little relief from pain according to the 
veteran.  

The RO has taken the position that the symptoms are related 
to the intercurrent motor vehicle accident injury.  The 
examiner should clarify whether the current symptoms are 
residuals of the service-connected injury or the intercurrent 
injury.  In this regard, it appears that the examiner did not 
have the veteran's claims folder in June 1998 and based the 
diagnosis on the history provided by the veteran.  Where 
doctors make their diagnoses relying on history as related by 
veteran, their diagnoses can be no better than the facts 
alleged by veteran.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  Physicians 
performing examinations for VA should have the accurate 
history provided by the claims folder.  See VAOPGCPREC 20-95 
(1995).  

The issue of entitlement to an increased (compensable) rating 
for residuals of a back injury with cervical and lumbar 
myalgias is REMANDED to the RO for the following:  

The claims file should be referred to 
Morehouse Medical Associates.  A doctor 
should review the claims file.  The 
reviewing physician should express an 
opinion on the following question:  

With consideration of the histories given 
by private physicians and the veteran's 
intercurrent injuries, is it More likely 
than not, (probability is greater than 
50%), as least as likely as not (the 
probability is equal to or greater than 
50%), or not as least as likely as not 
(the probability is less than 50%) that 
the current back symptoms are 
manifestations of the service-connected 
residuals of a back injury with cervical 
and lumbar myalgias.  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

